EXHIBIT 10.1

FOURTEENTH AMENDMENT TO THE

ENTEGRIS, INC. 401(k) SAVINGS AND PROFIT SHARING PLAN

(2005 Restatement)

THIS FOURTEENTH AMENDMENT to the Entegris, Inc. 401(k) Savings and Profit
Sharing Plan (2005 Restatement) (the “Plan”) is made and entered into this 23rd
day of February 2011, by Entegris, Inc. (the “Principal Sponsor”).

W I T N E S S E T H

WHEREAS, the Principal Sponsor maintains the Plan; and

WHEREAS, the Principal Sponsor has reserved to itself the power to amend the
Plan; and

WHEREAS, the Principal Sponsor desires to amend the Plan to bring the Plan into
good faith compliance with the applicable provisions of the Worker, Retiree and
Employer Recovery Act of 2008 and IRS Notice 2009-82;

NOW, THEREFORE, the Principal Sponsor does hereby amend the Plan, effective as
of January 1, 2009, except as otherwise set forth herein, as follows:

1.

Notwithstanding anything to the contrary in the Plan, pursuant to Code
Section 401(a)(9)(H), a temporary waiver of required minimum distributions shall
apply for the Plan Year ending December 31, 2009. Thus, a Participant or
Beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of Section 401(a)(9)(H) of the
Internal Revenue Code of 1986, as amended (“2009 RMDs”), and who would have
satisfied that requirement by receiving distributions that are (1) equal to the
2009 RMDs or (2) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the Participant, the joint lives
(or joint life expectancy) of the Participant and the Participant’s designated
beneficiary, or for a period of at least 10 years (“Extended 2009 RMDs”), will
not receive those distributions for 2009 unless the Participant or Beneficiary
chooses to receive such distributions. Participants and Beneficiaries described
in the preceding sentence will be given the opportunity to elect (in accordance
with the rules established by the Administrative Committee) to receive the
distributions described in the preceding sentence.

In addition, (1) the “required beginning date” with respect to any individual
shall be determined without regard to this Amendment for Plan Years after 2009;
(2) the 5-year period described in Section 7.3.4 of the Plan shall be determined
without regard to the 2009 Plan Year; and (3) the payment of 2009 RMDs and
Extended 2009 RMDs shall be treated as an “eligible rollover distribution,” but
only to the extent that those amounts are paid with an additional amount that is
an “eligible rollover distribution” without regard to Code Section 401(a)(9)(H)
and solely for the purpose of apply the direct rollover rules.

2.

Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Fourteenth Amendment.